Citation Nr: 0421610	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  03-09 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for an acquired psychiatric 
disorder, to include PTSD, as a result of VA medical 
treatment.


WITNESSES AT HEARINGS ON APPEAL

Appellant and a VA counselor


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1975 to October 
1976.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2002 rating action that denied service 
connection for PTSD; a Notice of Disagreement (NOD) was 
received subsequently that month.  This appeal also arises 
from a January 2003 rating action that denied service 
connection for an acquired psychiatric disorder, other than 
PTSD; a NOD was received subsequently that month.  In January 
2003, the veteran testified at a hearing before a Decision 
Review Officer (DRO) at the RO; a transcript of the hearing 
is of record.  A Statement of the Case (SOC) on both issues 
was issued in February 2003, and a Substantive Appeal was 
received subsequently that month.  

This appeal also arises from a July 2003 rating action that 
denied compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for an acquired psychiatric disorder, to 
include PTSD, as a result of VA medical treatment.  A NOD was 
received subsequently in July 2003.  In January 2004, the 
veteran and a VA counselor testified during an RO hearing 
before a DRO; a transcript of the hearing is of record.  A 
SOC was issued in April 2004, and a Substantive Appeal was 
received subsequently that month.

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on her part, is required.




REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  These 
provisions include enhanced duties to notify and assist 
claimants.

Although the record contains documents from the RO addressing 
some VCAA notice and duty to assist provisions, the record 
does not contain any correspondence from the RO, specific to 
the claims on appeal, that sufficiently addresses the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should explain that she has a 
full    one-year period for response.  See 38 U.S.C.A. 
§ 5103; see also Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
The RO should also request that the veteran provide all 
evidence in her possession.  After providing the required 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.  

The Board also points out that, during the January 2004 RO 
hearing, it was requested that additional medical records 
from the VA Medical Center (VAMC), Manchester, New Hampshire 
in 1998 be obtained and considered in adjudicating this 
appeal.  The evidence also indicates continuing psychiatric 
treatment of the veteran at the Vet Center, 103 Liberty 
Street, Manchester, New Hampshire 03104.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Under the circumstances, the Board finds that 
the RO should obtain and associate with the claims file all 
outstanding pertinent medical records from the Manchester 
VAMC and the Vet Center, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.  
  
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Manchester VAMC copies of all examination 
reports, consultation reports, nurses' 
notes, and doctors' orders pertaining to 
the veteran's treatment and evaluation 
for all disabilities for the period from 
June through December 1998, as well as 
all records of the veteran's psychiatric 
treatment and evaluation from January 
2004 to the present time.  The RO should 
obtain from the Vet Center, 103 Liberty 
Street, Manchester, New Hampshire 03104 
copies of all records of psychiatric 
treatment of the veteran up to the 
present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  The RO should furnish to the veteran 
a letter providing notification of the 
VCAA and the duties to notify and assist 
imposed thereby, specifically as regards 
the claims on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claims (as well as that requested but 
not yet received), and specific notice as 
to the type of evidence necessary to 
substantiate them.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that she provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to the matters 
on appeal that are not currently of 
record.  

The RO should also invite the veteran to 
submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to her 
that she has a full one-year period for 
response (although VA may adjudicate the 
claim within the one-year period).  

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).   

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to her 
an appropriate Supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford her the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.        §§ 5109B, 
7112).



                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


